Citation Nr: 1708200	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  15-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a May 18, 2012 rating decision that denied service connection for bilateral hearing loss.

2.  Whether there is CUE in a May 18, 2012 rating decision that denied service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1951 to November 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the RO in Milwaukee, Wisconsin, which found no new and material evidence had been received to reopen the issues of service connection for bilateral hearing loss and tinnitus, and also found no CUE in a May 2012 rating decision denying service connection for bilateral hearing loss and tinnitus.

A statement of the case (SOC) has not yet been issued regarding the CUE issues on appeal; however, the Board finds that a SOC is not required in this case because the Board is exercising its jurisdiction derived from the filing of a notice of disagreement (NOD) to find CUE in a May 2012 rating decision, and then to grant service connection for both bilateral hearing loss and tinnitus from October 7, 2011, the date of claim, which constitutes a full grant of the benefits sought on appeal and rendering moot the purpose of the SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (stating that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"); Percy v. Shinseki, 23 Vet. App 37, 44 (2009) (noting that the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed).

In November 2016, the Veteran testified at a Board videoconference hearing at the RO in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  A claim seeking service connection for bilateral hearing loss and tinnitus was received by VA on October 7, 2011.

2.  A May 18, 2012 RO rating decision denied service connection for bilateral hearing loss and tinnitus.

3.  The May 18, 2012 RO rating decision contained legal error in the assignment of probative value to evidence so as to not constitute a reasonable exercise of rating judgment. 

4.  But for the legal error in the May 18, 2012 RO rating decision, the outcome would have been manifestly different and service connection for bilateral hearing loss and tinnitus would have been granted, effective from October 7, 2011.






CONCLUSIONS OF LAW

1.  The May 18, 2012 RO rating decision denying service connection for bilateral hearing loss was clearly and unmistakably erroneous, and is to be revised to grant service connection from October 7, 2011.  38 U.S.C.A. § 5109A (West 2014); 
38 C.F.R. § 3.105 (2016).

2.  The May 18, 2012 RO rating decision denying service connection for tinnitus was clearly and unmistakably erroneous, and is to be revised to grant service connection from October 7, 2011.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. 
§ 3.105 (2016).

3.  The issue of whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted, has been rendered moot by the grant of service connection for bilateral hearing loss from October 7, 2011, leaving no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).

4.  The issue of whether new and material evidence has been received to reopen service connection for tinnitus, and if so, whether service connection is warranted, has been rendered moot by the grant of service connection for tinnitus from October 7, 2011, leaving no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duties to notify and assist claimants under the VCAA do not apply to allegations of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issues.  

Whether Clear and Unmistakable Error was Present in the 
May 18, 2012 Rating Decision

The Veteran alleges CUE in a prior May 18, 2012 RO rating decision that denied service connection for bilateral hearing loss and tinnitus.  The contention is that the RO failed to properly apply 38 U.S.C.A. § 5107 (2016).  Specifically, the Veteran advances that at the time of the May 2012 rating decision there was an approximate balance of positive and negative evidence regarding whether the currently diagnosed hearing loss and tinnitus were related to service; therefore, reasonable doubt existed in May 2012, and should have been applied in favor of the Veteran, and, had reasonable doubt been properly applied, service connection for both hearing loss and tinnitus would have been granted by the May 2012 adjudication.

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  
See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the Veteran alleges CUE in a prior May 18, 2012 rating decision that denied service connection for bilateral hearing loss and tinnitus.  The pertinent laws and regulations at the time of this decision were similar, if not essentially the same, as they are now.  First, 38 C.F.R. § 3.303(a) provided then, as now, that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(a) (2016).  Second, under 38 U.S.C.A. § 5107 (West 2014), a veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Third, 38 C.F.R. § 3.102 (2016), both then and now, states that when a reasonable doubt arises due to an approximate balance of positive and negative evidence, such doubt shall be resolved in favor of a veteran.  

Further, as to the issue of service connection for hearing loss, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).    

Additionally, sensorineural hearing loss and tinnitus are linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  More specifically, in Fountain, the Court referenced VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, were considered conditions listed under 38 C.F.R. § 3.309(a), were due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and were commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  The Court noted that chronic sensorineural hearing loss and tinnitus caused by acoustic trauma resulted in damage to the inner ear and was an organic disease of the nervous system under 38 C.F.R. § 3.309.  

Evidence of record at the time of the May 18, 2012 RO rating decision included post-service VA and private treatment records and a January 2012 VA audiometric examination.  Service treatment records were unavailable due to fire.  The DD Form 214, which was before the RO at the time of the May 18, 2012 rating decision, reflects that the Veteran served in a motor vehicle squadron.

In the October 2011 claim, the Veteran requested service connection for both bilateral hearing loss and tinnitus.  The Veteran did not provide a date on which the disabilities first manifested.  In a corresponding October 2011 statement, the Veteran conveyed working as a mechanic during service and being exposed to loud noises from vehicles, earth movers, bulldozers, and other heavy equipment without proper hearing protection.  The Veteran advanced that this noise exposure was the cause of both the hearing loss and the tinnitus.  

Hearing Loss

The Veteran received a VA audiometric examination in February 2012.  The examination report reflects that the Veteran was exposed to loud heavy equipment noises both during and after service.  Upon examination, the Veteran had pure tone thresholds of 40 dB or greater at almost all relevant levels in both the right and left ears.  Further, speech recognition scores using the Maryland CNC Test were 84 percent bilaterally.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  As such, the evidence showed that the Veteran had a bilateral hearing loss disability for VA purposes at the time of the May 18, 2012 RO rating decision.  See 38 C.F.R. § 3.385.

At the conclusion of the examination in February 2012, the VA examiner rendered the following opinion, "since there are no service treatment records, based on the Veteran's history of in-service and post service noise exposure, it is not possible to determine if the hearing loss is related to in-service noise exposure without resorting to mere speculation."  In effect, the VA examiner was opining that the evidence was equally split (in equipoise) as to whether the diagnosed hearing loss was caused by in-service or post-service noise exposure.

After considering the Veteran's contentions and the evidence of record at the time of the May 18, 2012 RO rating decision, the Board finds clear error in the May 18, 2012 rating decision's reasons and bases.  The rating decision states that the evidence of record did not show that the diagnosed hearing loss was related to service.  In rendering the decision, the RO based its decision on the fact that the VA examiner at the February 2012 VA audiometric examination was unable to determine whether the hearing loss was due to in-service or post-service noise exposure, and the absence of any other medical records linking the hearing loss to service.  

Based on the above, at the time of the May 18, 2012 RO rating decision, and pursuant to 38 C.F.R. § 3.303(a), the evidence was sufficient to at least place in equipoise the question of entitlement to direct service connection for bilateral hearing loss.  As discussed above, the VA examiner at the 2012 VA audiometric examination effectively opined that the evidence was equally split as to whether the currently diagnosed hearing loss was caused by in-service or post-service noise exposure.  In other words, the evidence was in an approximate balance as to whether the currently diagnosed hearing loss was due to in-service or post-service noise exposure.  Absent any evidence to the contrary, the RO should have resolved reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Had the May 18, 2012 rating decision properly assigned the probative value to the VA examiner's findings at the February 2012 VA audiometric examination, which, at that time, was at least in equipoise on the question of whether currently diagnosed sensorineural hearing loss was related to service, the proper application of 38 U.S.C.A.  § 5107 and 38 C.F.R. § 3.102 of resolving reasonable doubt in a claimant's favor would have mandated that VA award service connection for bilateral hearing loss in May 2012, effective from the date of claim on October 7, 2011.  Consequently, the May 18, 2012 RO rating decision clearly erred in its denial of service connection for bilateral hearing loss.  38 C.F.R. § 3.105(a). 

Tinnitus

A VA tinnitus examination was conducted in February 2012.  Per the examination report, the Veteran did not report recurrent tinnitus.  As the Veteran did not report having tinnitus, no opinion was rendered as to whether said tinnitus was related to in-service noise exposure.  The Board notes that, considering Fountain and VA Training Letter 10-02, had tinnitus been diagnosed at that time, the VA examiner would again have likely opined that the evidence was equally split (in equipoise) as to whether the diagnosed tinnitus was caused by in-service or post-service noise exposure, as the sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, likely stem from the same nerve-damaging excessive noise during service.

After considering the Veteran's contentions and the evidence of record at the time of the May 18, 2012 RO rating decision, the Board finds clear error in the May 18, 2012 rating decision rationale.  The May 2012 rating decision states that the evidence of record did not show that the Veteran had a current diagnosis of tinnitus.  In rendering the decision, the RO based its decision solely on the February 2012 VA tinnitus examination report; however, the RO failed to consider the Veteran's earlier October 2011 statement in support of claim that tinnitus was present and related back to noise exposure in service.

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus (ringing in the ears) is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, VA is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

Based on the above, at the time of the May 18, 2012 RO rating decision, and pursuant to 38 C.F.R. § 3.303(a), the evidence was sufficient to at least place in equipoise the question of whether the Veteran had a current diagnosis of tinnitus.  The VA examiner in February 2012 found that the Veteran did not have a diagnosis of tinnitus, while in an October 2011 statement the Veteran credibly advanced having tinnitus.  As such, the evidence of a tinnitus diagnosis at the time of the May 2012 rating decision was at least in equipoise, and reasonable doubt should have been applied in favor of the Veteran to find that the Veteran had a current disability of tinnitus at the time of the May 18, 2012 RO rating decision.  See 38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Charles, 16 Vet. App. 370. 

Had the RO, in its May 18, 2012 rating decision, properly found the evidence concerning a current diagnosis of tinnitus was in equipoise and applied reasonable doubt to find that the Veteran had tinnitus at the time of the May 18, 2012 rating decision, the RO should then have considered whether the evidence was at least in equipoise concerning whether the diagnosed tinnitus was related to in-service acoustic trauma.  As the tinnitus likely stemmed from the same loud noise exposure as the sensorineural hearing loss, following the logic of the VA examiner's opinion in February 2012 that it was equally as likely that the hearing loss was due to in-service noise exposure as it was to post-service noise exposure, the proper application of 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 of resolving reasonable doubt in a claimant's favor would have mandated that VA award service connection for tinnitus in May 2012, effective from the date of claim on October 7, 2011.  Consequently, the May 18, 2012 RO rating decision erred in its denial of service connection for tinnitus.

Proper Effective Date for Revisions

The Veteran has advanced that, upon revision of the May 18, 2012 RO rating decision, the proper effective date for both the now service-connected bilateral hearing loss and tinnitus is in September 17, 2010; however, review of the evidence of record reflects that the proper effective date is, in fact, October 7, 2011.

Pursuant to 38 C.F.R. § 3.155 (2012), as it was in effect at the time of the May 18, 2012 RO rating decision, when VA received an informal claim a formal application 

form was to be forwarded to the claimant for execution.  If the formal application was received within one year from the date it was sent to the claimant, it would be considered filed as of the date of receipt of the informal claim.

Review of the record reflects that VA received an informal claim for service connection for both bilateral hearing loss and tinnitus from the Veteran on or about September 17, 2010.  On September 30, 2010, VA sent the Veteran a letter with a VA Form 21-526, Veterans Application for Compensation or Pension, informing that the formal application must be received within one year of the date of the letter, otherwise benefits, if entitlement was established, could not be paid prior to the date of receipt of the formal application.

Unfortunately, VA did not receive the Veteran's completed formal claim for benefits until October 7, 2011, more than one year after the September 30, 2010 VA letter with formal application form was sent.  As such, the appropriate effective date for the now service-connected bilateral hearing loss and tinnitus is October 7, 2011.  Id.; see also 38 C.F.R. § 3.400(b)(2)(i).

Dismissal of Bilateral Hearing Loss and Tinnitus 
New and Material/Service Connection Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the instant decision, the Board finds a May 18, 2012 RO rating decision denying service connection for both bilateral hearing loss and tinnitus to be clearly and unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  Upon making this finding, the Board revises the decision to reflect a grant of service connection for bilateral hearing loss and tinnitus from October 7, 2011, the date of claim for service connection for both disabilities.  As such action represents a complete grant of benefits as to the hearing loss and tinnitus issues on appeal, there remain no questions of fact or law for the 

Board to decide on the issues of whether new and material evidence has been received to reopen service connection for bilateral hearing loss and/or tinnitus, and if so, whether service connection is warranted for either disability.

The Board notes that, as the issues of whether new and material evidence has been received to reopen service connection for bilateral hearing loss and/or tinnitus, and if so, whether service connection is warranted, arises from a September 2013 claim at the earliest, reopening and deciding the merits of the hearing loss and tinnitus issues on appeal cannot result in an effective date earlier than that already assigned by the Board in the instant decision upon finding CUE in the May 18, 2012 RO rating decision (October 7, 2011).  See 38 C.F.R. § 3.400(b)(2)(i) (2016) (an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later).  As such, if there were no CUE finding, the earliest effective date assignable for either bilateral hearing loss or tinnitus, were the issues to be reopened (on the basis of new and material evidence) and granted in the instant decision, would be September 2013, which date is rendered moot by the fact that the instant Board decision finding CUE is already assigning the much earlier effective date of October 7, 2011.

For the above stated reasons, there remain no questions of fact or law for the Board to decide concerning the issues of whether new and material evidence has been received to reopen service connection for bilateral hearing loss and/or tinnitus, and if so, whether service connection is warranted.  Accordingly, the Board does not have jurisdiction to review the appeal as to whether new and material evidence has 

been received to reopen service connection for bilateral hearing loss and/or tinnitus, and if so, whether service connection is warranted.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").


ORDER

As the May 18, 2012 RO rating decision contained clear and unmistakable error in the denial of service connection for bilateral hearing loss, the May 18, 2012 rating decision is revised to reflect a grant of service connection for bilateral hearing loss, effective October 7, 2011.

As the May 18, 2012 RO rating decision contained clear and unmistakable error in the denial of service connection for tinnitus, the May 18, 2012 rating decision is revised to reflect a grant of service connection for tinnitus, effective October 7, 2011.

The appeal on the issue of whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and, if so, whether service connection is warranted, is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen service connection for tinnitus, and, if so, whether service connection is warranted, is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


